 

(PANERA LOGO) [c66177paneralogo.jpg]

July 26, 2001

Mike Nolan
29 Mount Pleasant Street
Westborough, MA 01581

Dear Mike:

Based on your experience, background presented and the belief that we can
together help Panera grow into a significant national brand, Panera Bread is
pleased to offer you the position of Chief Development Officer, reporting to the
Chairman and Chief Executive Officer, Ron Shaich. We would like this position to
be effective on or before Monday, August 27, 2001.

Your salary for this position will be payable at the bi-weekly rate of $7692.31
($200,000 annually). In addition, it is our understanding that your compensation
will include the following:



  •   Consideration for 40,000 stock options, which vest to you over 5 years,
and is subject to approval of the Board of Directors. The price per share will
be based on the closing share price on the date of the next Board of Director’s
meeting following your start date.     •   You will be included in our 2001
Incentive Program. This program rewards you for the completion and quality of
individually agreed upon objectives as well as the achievement of your business
unit’s financial goals and overall Company profitability. Your incentive target
is 20% of your base rate (we refer to it as a “double” when you meet agreed upon
expectations) with an upside potential of 40% (“homerun"-significantly exceeding
expectations). For this plan year, you will be guaranteed a “double,” prorated
for the period August 27, 2001 – December 31, 2001 (approximately $13,333), plus
any applicable payments for the company results modifier. You may be eligible
for additional incentive compensation if you and the company meet or exceed our
goals. For the 2002 plan year, you will be guaranteed a “double” (approximately
$40,000) plus any applicable payments for the company results modifier.

 

(PANERA LETTERHEAD) [c66177panerainc.jpg]



--------------------------------------------------------------------------------



 





      For all subsequent years, the incentive can be paid out in full or portion
thereof, including 0% (“strike-out”), according to the company’s financial
performance and your individual performance. If the company strikes-out for the
plan year, no incentive will be paid out. The plan design can be changed without
notice.



  •   Car allowance of $5000 paid in bi-weekly increments of $192.31.     •   We
will reimburse your moving company for the move of your household goods not to
exceed $15,000 (therefore not taxable income to you). In addition you will
receive a lump sum of $60,000 that will be taxable and included on your W-2. By
accepting this offer, you agree that you will reimburse Panera Bread a prorated
portion of your relocation expenses if you voluntarily resign your employment
with Panera Bread within one year of your start date.

As a full-time Panera Bread employee, you will be eligible to participate in all
Panera Bread benefit plans. The waiting periods and premiums related to these
benefits and specific information about plan content will be explained during
the orientation process. Our benefit package is subject to ongoing review and
modifications from time to time. You will receive an Employee Handbook at your
benefits orientation, which will explain our vacation and holiday schedule.
Panera Bread is a non-smoking work facility. If you have specific questions
about our benefits, please contact Courtney Higgins at extension 7318.

This offer is also contingent on your ability to provide employment eligibility
documentation as required by law. Please indicate your acceptance of this offer
by signing and returning one original of this letter no later than Monday,
August 6, 2001, after which time this offer will expire.

We believe that your background and experience will provide a solid foundation
for success with Panera Bread. We are extremely enthusiastic about working with
you. If you have any questions about the enclosed information, please let me
know. Once again, Mike, we welcome you to Panera Bread and we look forward to
your participation, energy, and contributions.

Sincerely,

      /s/ Ron Shaich   /s/ Diane Davidson Ron Shaich
Chairman and CEO   Diane Davidson
Vice President, Human Resources

I have read and accepted the provisions as outlined above.

      07/29/01   /s/ Mike Nolan

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

Date   Mike Nolan

 

(PANERA LETTERHEAD) [c66177panerainc.jpg]